United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, TERRY POST
OFFICE, Terry, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-630
Issued: October 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 5, 2009 appellant filed a timely appeal from a November 14, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs. Because over one year has elapsed
between the most recent merit decision and the filing of this appeal, the Board lacks jurisdiction
to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of the merits under 5 U.S.C. § 8128.
FACTUAL HISTORY
On May 16, 2006 appellant, then a 45-year-old postmaster, filed an occupational disease
claim alleging that he sustained an emotional condition as a result of stress from his employment.
He claimed that due to the increasing demands, expectations and workload involved with
managing a midsize office, he could not function. Stress began building in April 2004, and
resulted in a breakdown on April 26, 2006. The employing establishment controverted the
claim.

By decision dated July 12, 2006, the Office denied appellant’s claim on the grounds that
his allegations of stress due to being overworked were not supported by the record.1
On November 3, 2006 appellant, through his representative, filed a request for
reconsideration.
By decision dated January 24, 2007, the Office found that appellant did not establish that
he sustained an occupational disease in the performance of duty. It stated that appellant’s
descriptions of his work factors were vague and that he did not provide credible evidence, such
as witness statements or other compelling evidence establishing that he was harassed or
overworked during his employment. The Office concluded that appellant did not establish any
compensable employment factors such that review of the medical evidence was not warranted.
On May 14, 2007 appellant filed a request for reconsideration. In a May 9, 2007 letter,
he stated that the stress level of his job changed significantly in 2004 when he returned from a
detail and had to deal with additional issues including Office disorganization, upset employees,
Equal Employment Opportunity (EEO) complaints and customer complaints. Appellant’s office
was 16.2 percent over his clerk budget. Due to the growth of his city and the short clerk budget,
he did not have adequate time to perform his duties. Appellant dealt with unrealistic budgets and
management advising him that he would be removed, if he did not keep within budget. He
became fearful of being removed from his job due to his inability to perform duties. Appellant
was in the office working daily to conserve clerk hours, including on holidays. Due to the
pressure from his supervisor, he was required to push his employees, creating an unpleasant
office environment. Appellant felt harassed, intimidated and undervalued for the actual
productive work he was accomplishing. He submitted a series of weekly flash reports dated
from week 19 in 2004 through week 26 in 2007, to show that he was shorthanded and had to
work over his normal duties. Appellant submitted statements from his wife and mother-in-law.
A statement from Diane Brown, a coworker, described his working conditions and a list of
postmasters obtained from the employing establishment’s website.
On August 24, 2007 the Office referred appellant to Dr. Elizabeth C. Henderson, a
Board-certified psychiatrist, for a second opinion evaluation regarding whether his employment
contributed to his emotional condition. It provided a statement of accepted facts listing incidents
it found occurred in the performance of duty, incidents that occurred that were not factors of
employment and incidents which the Office found did not occur. The incidents that the Office
found occurred in the performance of duty included that two clerks transferred out of the
employing establishment in 2005 and appellant did the work himself instead of using substitute
rural carriers. During 2005, some employees were out of work under the Family and Medical
Leave Act (FMLA). Appellant was required to handle grievances and customer complaints as
part of his normal duties and, from 2005 to 2006, managed at least two EEO complaints. One of
his employees used the grievance process to influence management of the office, and he chose to
perform extra duties instead of confronting the employee. Prior to appellant’s return from detail,
1

Appellant appealed the July 12, 2006 decision to the Board and his appeal was docketed under No. 06-1741. In
an October 4, 2006 letter, he requested that his appeal be dismissed so that he could submit additional evidence and
pursue reconsideration before the Office. The Board issued an order dismissing the appeal on November 1, 2006.

2

the clerk budget was over by 16.2 percent and he held a multifaceted job requiring interaction
with customers, employees and supervisors. In August 1999, a disagreement over the feasibility
of the budget arose between him and his supervisor.
The incidents which the Office found were not factors of employment included that
appellant worked extra hours at his own discretion, that he requested additional budget hours,
that he had perceptions and self-generated reactions to his employment situation, that he rarely
spoke with his supervisor, that he was denied a request for a downgraded position, that a former
employee died in 2006 and that there was a verbal exchange between him and an employee on
April 26, 2006. The incidents that the Office found not to have occurred included that Hurricane
Katrina caused extra work at appellant’s employing establishment, that the growth at the
employing establishment and the customer base caused an increase in his workload, that he was
in danger of not making his budget for which he would be fired, that the employing
establishment was disorganized when he returned from his detail in 2004, that the budget
assigned was unrealistic and he was held accountable for any budget overages which occurred
while out on detail, that he had a tense relationship with his supervisor, that he was required or
asked to work on holidays, that there were increased demands and expectations after he returned
from his detail, that he received threats and intimidation letters, that employees were discouraged
from using sick leave, that there was tension among the employees and an unpleasant work
environment, that a supervisor told him he was not a team player and that he would take him out
of the office if he could not commit to work within the clerk budget, that a supervisor denied his
request to attend computer training classes, that customers and employees were upset and hostile
when he returned from detail, that the employing establishment was understaffed from 2004 to
2006, that customers petitioned to have mail delivered on both sides of the street and that there
were auditors inspecting the office twice a week.
In a September 25, 2007 medical report, Dr. Henderson opined that appellant did not
sustain a work-related emotional condition. She noted that appellant was diagnosed in
April 2006, with adjustment disorder with mixed disturbance of emotions and conduct.
However, a review of appellant’s complaints and the statement of accepted facts did not support
that the job factors led to direct causation, precipitation, aggravation or acceleration of this
condition. Dr. Henderson noted that his adjustment disorder had resolved by October 2006 with
no residuals. In response to an Office request, she clarified, in an October 16, 2007 medical
report, that appellant did not sustain a work-related injury.
By decision dated October 23, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that the accepted employment factors caused or
contributed to his diagnosed condition. It found that the weight of the medical evidence rested
with Dr. Henderson, who found that appellant did not sustain a work-related emotional
condition.2

2

By letter dated September 9, 2008, appellant requested a copy of Dr. Henderson’s second opinion medical
report. On request by the Office, an Office medical adviser opined that the report should not be released to
appellant. It denied appellant’s request on December 3, 2008 and notified him of his right to appeal to the Solicitor
of Labor. Pursuant to 20 C.F.R. § 501.2, the Board only has jurisdiction over final decisions arising out of the
Federal Employees’ Compensation Act. As this denial arises out of the Privacy Act, the Board does not have
jurisdiction over this matter.

3

On October 21, 2008 appellant filed a request for reconsideration.3 In an October 20,
2008 statement, he questioned the background of Dr. Henderson regarding his employment
duties and stated that she misdiagnosed him after only talking with him for one hour. He also
contended that the Office should have accepted that understaffing was a compensable factor.
Appellant submitted documents previously of record. He noted that the postmaster replacing
him only stayed 100 days before he was removed from the employing establishment. Appellant
denied the employing establishment’s contention that his emotional condition was due to other
financial and medical problems. He highlighted the statements from his wife and mother-in-law.
Appellant further submitted a list of postmasters obtained from an employing establishment’s
website.
By decision dated November 14, 2008, the Office denied further merit review on the
grounds that the arguments and factual evidence were cumulative and repetitive. The financial
documents, weekly flash report and list of postmasters from the employing establishment’s
website were irrelevant to the issue of whether appellant established causal relationship.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,4
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.5 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.7
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record8 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.9 While a reopening of a case may be predicated solely on a legal premise not

3

The Board notes that the request was received on October 24, 2008. However, since the postmark on the
request envelope was stamped October 21, 2008, the Office treated the request as timely. See 20 C.F.R. § 10.607(a).
4

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Eugene F. Butler, 36 ECAB 393,
398 (1984).
9

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007); Edward Matthew Diekemper, 31 ECAB
224, 225 (1979).

4

previously considered such reopening is not required where the legal contention does not have a
reasonable color of validity.10
ANALYSIS
The Office accepted that some of appellant’s claimed work factors occurred in the
performance of duty but denied his claim finding that the medical evidence did not establish that
he sustained an emotional condition as a result of these factors. It also denied certain of the
claimed factors alleged, including that appellant was understaffed. The most recent merit
decision on appellant’s claim was October 23, 2007. He requested reconsideration on
October 21, 2008. The issue is whether the Office properly denied appellant’s request for
reconsideration without a merit review.
In support of his reconsideration request, appellant submitted an October 20, 2008
statement. He contended that Dr. Henderson did not have sufficient knowledge of his
employment duties and had she misdiagnosed him after only speaking with him for an hour.
However, appellant did not submit any evidence to support his allegations or to show that
Dr. Henderson’s report or that the statement of accepted facts provided to the doctor were biased
or deficient. The Board finds this argument lacks reasonable color of validity.11 Appellant noted
that the replacement postmaster stayed less than 100 days prior to being removed. However, this
contention is not relevant to the issue on which his claim was denied by the Office, the
deficiency of supporting medical evidence.12
Appellant denied the employing establishment’s contention that his emotional condition
was related to marital and financial problems. He submitted documentation of a home loan and
his Thrift Savings Plan. The Board finds that this argument and evidence was also insufficient to
require the Office to reopen the case. This material is not relevant to the issue of whether
employment factors caused or contributed to appellant’s emotional condition. The Office did not
base any of its decisions on his financial or marital status as it is not dispositive on the issue of
whether his work was a causal factor in his emotional condition. This evidence is not relevant to
the underlying issue and not sufficient to require further merit review.13
Appellant disagreed with the Office’s failure to accept being understaffed as a
compensable employment factor. He highlighted previously submitted letters and resubmitted a
weekly flash report for week 26 in 2007. Appellant reiterated his contention that the
understaffing of his office was a primary reason for his emotional condition and resubmitted
evidence already considered by the Office. He did not submit any relevant or pertinent new
evidence to establish that he was understaffed. The Office previously considered this evidence.
Evidence that is repetitious or duplicative of that already in the case record does not constitute a
10

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007); John F. Critz, 44 ECAB 788,
794 (1993).
11

See Elaine M. Borhini, 57 ECAB 549 (2006); Charles A. Jackson, 53 ECAB 671 (2002).

12

Evidence that does not address the particular issued involved constitutes no basis for reopening a case.
D’Wayne Avila, 57 ECAB 642 (2006).
13

Id.

5

basis for reopening a claim for further merit review.14 Appellant resubmitted a list of
postmasters from the employing establishment’s website. This evidence is repetitive of evidence
already contained in the record.15
The Board finds that appellant did not show that the Office erroneously applied or
interpreted a specific point of law, nor did he advance a relevant and previously unconsidered
legal argument or submit relevant and pertinent new evidence.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration of the merits under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the November 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

14

See Brent A. Barnes, 56 ECAB 336 (2005).

15

Evidence which repeats or duplicates evidence already in the record has no evidentiary value and constitutes no
basis for reopening a case. Eugene F. Butler, supra note 8.

6

